DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 02 September 2022.
2.  Claims 1-4, 6-13 and 15-20 are pending in the application.
3.  Claims 1-4, 6-13 and 15-20 have been rejected.
4.  Claims 5 and 14 have been cancelled.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-4, 6-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 2, 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al U.S. Patent No. 6,731,536 B1 (hereinafter McClain) in view of Levas et al US 2003/0236977 A1 (hereinafter Levas) and Troia et al US 2020/0311314 A1 (hereinafter Troia).
As to claim 1, McClain discloses a method of operating an authentication service within a data storage network, comprising: 
writing an authentication data set to a write-and-compare-only partition of a data storage device, the authentication data set being writable to but unreadable from the write-and-compare-only partition (i.e. password is located in an unreadable, one time programmable area of the memory) [abstract]; 
querying the write-and-compare-only partition for a match between the authentication data set and a to-be-verified authentication data set (i.e. compares the given password with the pre-programmed password) [column 6, lines 1-19]; and 
receiving a match confirmation from the write-and-compare-only partition that the to-be-verified authentication data set matches the verified authentication data set (i.e. if there is a match then the PPB lock bit is cleared and the PPBs can be altered) [column 6, lines 1-19]. 
McClain does not teach writing a verified authentication data set specific to an approved user.  McClain does not teach the verified authentication data set being writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition.
Levas teaches writing a verified authentication data set specific to an approved user (i.e. if the user’s credentials are verified then the data set is written such as an authenticated user identifier and signature) [0040].
Troia teaches the verified authentication data set being writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition (i.e. storing cryptographic hash in a portion of memory array that is inaccessible to a user of the memory device) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain so that a verified authentication data set specific to an approved user would have been written.  The verified authentication data set would have been writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain by the teaching of Levas because it helps maintain more fine-grained control over access [0008].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain by the teaching of Troia because it provides data attestation in the memory [0001].
As to claim 2, McClain teaches the method of claim 1, further comprising: 
authorizing the approved user access responsive to receiving the match confirmation from the write-and-compare-only partition of the data storage device (i.e. if there is a match then the PPB lock bit is cleared and the PPBs can be altered) [column 6, lines 1-19]. 
As to claim 10, McClain discloses a data storage network comprising: 
a data storage device storing authentication data set in a write-and-compare-only partition of the data storage device, the verified authentication data set being writable to but unreadable from the write-and-compare-only partition (i.e. password is located in an unreadable, one time programmable area of the memory) [abstract]; and 
query the write-and-compare-only partition for a match between the verified authentication data set and a to-be-verified authentication data set (i.e. compares the given password with the pre-programmed password) [column 6, lines 1-19], receive a match confirmation from the write-and-compare-only partition that the to-be-verified authentication data set matches the verified authentication data set (i.e. if there is a match then the PPB lock bit is cleared and the PPBs can be altered) [column 6, lines 1-19]. 
McClain does not teach storing a verified authentication data set specific to an approved user.  McClain does not teach the authentication data set received from the approved user.  McClain does not teach a network server.  McClain does not teach the verified authentication data set being writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition.
Levas teaches storing a verified authentication data set specific to an approved user (i.e. if the user’s credentials are verified then the data set is written such as an authenticated user identifier and signature) [0040].  Levas teaches the authentication data set received from the approved user [0040].  Levas teaches a network server [0026].
Troia teaches the verified authentication data set being writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition (i.e. storing cryptographic hash in a portion of memory array that is inaccessible to a user of the memory device) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain so that a verified authentication data set specific to an approved user would have been stored.  The authentication data set would have been received from the approved user.  There would have been a network server.  The verified authentication data set would have been writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain by the teaching of Levas because it helps maintain more fine-grained control over access [0008].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain by the teaching of Troia because it provides data attestation in the memory [0001].
As to claim 11, McClain teaches the data storage network of claim 10, the network server further to authorize the approved user access responsive to receiving the match confirmation from the write-and-compare-only partition of the data storage device (i.e. if there is a match then the PPB lock bit is cleared and the PPBs can be altered) [column 6, lines 1-19]. 
As to claim 19, McClain discloses one or more computer-readable storage media encoding computer-executable instructions for executing on a computer system an authentication service within a data storage network, the authentication service comprising: 
writing an authentication data set to a write-and-compare-only partition of a data storage device, the verified authentication data set being writable to but unreadable from the write-and-compare-only partition; 
querying the write-and-compare-only partition for a match between the verified authentication data set and a to-be-verified authentication data set (i.e. token comparer determines whether read token matches process token stored in the memory) [0054]; 
receiving a match confirmation from the write-and-compare-only partition that the to-be-verified authentication data set matches the verified authentication data set (i.e. if there is a match then data is returned) [0056]; and 
authorizing access responsive to receiving the match confirmation from the write-and-compare-only partition of the data storage device (i.e. if there is a match then data is returned) [0056]. 
McClain does not teach writing a verified authentication data set specific to an approved user.  McClain does not teach the verified authentication data set being writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition.  McClain does not teach the verified authentication data set being writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition.
Levas teaches writing a verified authentication data set specific to an approved user (i.e. if the user’s credentials are verified then the data set is written such as an authenticated user identifier and signature) [0040].
Troia teaches the verified authentication data set being writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition (i.e. storing cryptographic hash in a portion of memory array that is inaccessible to a user of the memory device) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain so that a verified authentication data set specific to an approved user would have been written.  The verified authentication data set would have been writable to the write-and-compare-only partition but unreadable to any user from the write-and-compare-only partition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain by the teaching of Levas because it helps maintain more fine-grained control over access [0008].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified McClain by the teaching of Troia because it provides data attestation in the memory [0001].
7.  Claims 3, 4, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al U.S. Patent No. 6,731,536 B1 (hereinafter McClain), Levas et al US 2003/0236977 A1 (hereinafter Levas) and Troia et al US 2020/0311314 A1 (hereinafter Troia) as applied to claims 1, 10 and 19 above, and further in view of Saito et al US 2009/0216921 A1 (hereinafter Saito).
As to claim 3, the McClain-Levas-Troia combination teaches querying the write-and-compare-only partition for a match between the verified authentication data set and another to-be-verified authentication data set (i.e. matching read token and process token) [McClain 0054].  
The McClain-Levas-Troia combination does not teach receiving a match error from the write-and-compare-only partition that the to-be-verified authentication data set does not match the verified authentication data set.  
Saito teaches receiving a match error from the write-and-compare-only partition that the to-be-verified authentication data set does not match the verified authentication data set (i.e. where there is no match an error is returned) [0034]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that a match error would have been received from the write-and-compare-only partition that the to-be-verified authentication data set did not match the verified authentication data set.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Saito because it helps ensure security while pursuing efficiency, when a peripheral device accesses a memory of a processor [0005].
As to claim 4, the McClain-Levas-Troia combination does not teach denying access responsive to receiving the match error. 
Saito teaches denying access responsive to receiving the match error (i.e. access is denied) [0034]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that access would have been denied responsive to receiving the match error.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Saito because it helps ensure security while pursuing efficiency, when a peripheral device accesses a memory of a processor [0005].
As to claim 12, the McClain-Levas-Troia combination teaches the network server further to query the write-and-compare-only partition for a match between the verified authentication data set and another to-be-verified authentication data set (i.e. matching read token and process token) [McClain 0054].  
The McClain-Levas-Troia combination does not teach the network server further to receive a match error from the write-and-compare-only partition that the to-be-verified authentication data set does not match the verified authentication data set.  
Saito teaches receiving a match error from the write-and-compare-only partition that the to-be-verified authentication data set does not match the verified authentication data set (i.e. where there is no match an error is returned) [0034]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that a match error would have been received from the write-and-compare-only partition that the to-be-verified authentication data set did not match the verified authentication data set.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Saito because it helps ensure security while pursuing efficiency, when a peripheral device accesses a memory of a processor [0005].
As to claim 13, the McClain-Levas-Troia combination does not teach the network server further to deny access responsive to receiving the match error. 
Saito teaches denying access responsive to receiving the match error (i.e. access is denied) [0034]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that access would have been denied responsive to receiving the match error.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Saito because it helps ensure security while pursuing efficiency, when a peripheral device accesses a memory of a processor [0005].
As to claim 20, the McClain-Levas-Troia combination teaches querying the write-and-compare-only partition for a match between the verified authentication data set and another to-be-verified authentication data set (i.e. matching read token and process token) [McClain 0054].  
The McClain-Levas-Troia combination does not teach receiving a match error from the write-and-compare-only partition that the to-be-verified authentication data set does not match the verified authentication data set.  The McClain-Levas-Troia combination does not teach denying access responsive to receiving the match error. 
Saito teaches receiving a match error from the write-and-compare-only partition that the to-be-verified authentication data set does not match the verified authentication data set (i.e. where there is no match an error is returned) [0034].  Saito teaches denying access responsive to receiving the match error (i.e. access is denied) [0034]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that a match error would have been received from the write-and-compare-only partition that the to-be-verified authentication data set did not match the verified authentication data set.  Access would have been denied responsive to receiving the match error. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Saito because it helps ensure security while pursuing efficiency, when a peripheral device accesses a memory of a processor [0005].
8.  Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al U.S. Patent No. 6,731,536 B1 (hereinafter McClain), Levas et al US 2003/0236977 A1 (hereinafter Levas) and Troia et al US 2020/0311314 A1 (hereinafter Troia) as applied to claims 1 and 10 above, and further in view of Natanzon et al U.S. Patent No. 10,083,093 B1 (hereinafter Natanzon).
As to claim 6, the McClain-Levas-Troia combination does not teach the method of claim 1, wherein the querying operation includes writing the to-be-verified authentication data set to a virtual volume mirroring the write-and-compare-only partition of the data storage device, and wherein the receiving the match confirmation includes a successful write notification. 
Natanzon teaches that the querying operation includes writing the to-be-verified authentication data set to a virtual volume mirroring the write-and-compare-only partition of the data storage device (i.e. virtual storage volume mirrors) [abstract].  Natanzon teaches that the receiving the match confirmation includes a successful write notification (i.e. notifying) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that the querying operation would have included writing the to-be-verified authentication data set to a virtual volume mirroring the write-and-compare-only partition of the data storage device.  The receiving the match confirmation would have included a successful write notification. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Natanzon because by having the backups it provides continuous data protection [column 2, lines 11-24].
As to claim 15, the McClain-Levas-Troia combination does not teach the data storage network of claim 10, wherein the query operation includes writing the to-be-verified authentication data set to a virtual volume mirroring the write-and-compare-only partition of the data storage device, and wherein the receiving the match confirmation includes a successful write notification. 
Natanzon teaches that the querying operation includes writing the to-be-verified authentication data set to a virtual volume mirroring the write-and-compare-only partition of the data storage device (i.e. virtual storage volume mirrors) [abstract].  Natanzon teaches that the receiving the match confirmation includes a successful write notification (i.e. notifying) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that the querying operation would have included writing the to-be-verified authentication data set to a virtual volume mirroring the write-and-compare-only partition of the data storage device.  The receiving the match confirmation would have included a successful write notification. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Natanzon because by having the backups it provides continuous data protection [column 2, lines 11-24].
9.  Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al U.S. Patent No. 6,731,536 B1 (hereinafter McClain), Levas et al US 2003/0236977 A1 (hereinafter Levas), Troia et al US 2020/0311314 A1 (hereinafter Troia) and Saito et al US 2009/0216921 A1 (hereinafter Saito) as applied to claims 3 and 13 above, and further in view of Espinosa et al US 2015/0347769 A1 (hereinafter Espinosa).
As to claim 7, the McClain-Levas-Troia-Saito combination does not teach the method of claim 3, wherein repetition of the querying operation resulting in denying access is limited to a minimum time between queries. 
Espinosa teaches that repetition of the querying operation resulting in denying access is limited to a minimum time between queries (i.e. deny repetitive permission requests) [0083]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia-Saito combination so that repetition of the querying operation would have resulted in denying access was limited to a minimum time between queries. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia-Saito combination by the teaching of Espinosa because this helps prevent flooding attacks [0008].
As to claim 16, the McClain-Levas-Troia-Saito combination does not teach the data storage network of claim 13, wherein repetition of the query operation resulting in denying access is limited to a minimum time between queries. 
Espinosa teaches that repetition of the querying operation resulting in denying access is limited to a minimum time between queries (i.e. deny repetitive permission requests) [0083]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia-Saito combination so that repetition of the querying operation would have resulted in denying access was limited to a minimum time between queries. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia-Saito combination by the teaching of Espinosa because this helps prevent flooding attacks [0008].
10.  Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al U.S. Patent No. 6,731,536 B1 (hereinafter McClain), Levas et al US 2003/0236977 A1 (hereinafter Levas) and Troia et al US 2020/0311314 A1 (hereinafter Troia) as applied to claims 1 and 10 above, and further in view of Elharrar et al US 2020/0257470 A1 (hereinafter Elharrar).
As to claim 8, the McClain-Levas-Troia combination does not teach the method of claim 1, wherein the query operation and receiving the match confirmation is performed using an atomic test-and-set command. 
Elharrar teaches that the query operation and receiving the match confirmation is performed using an atomic test-and-set command [0033]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that the query operation and receiving the match confirmation would have been performed using an atomic test-and-set command. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Elharrar because it helps ensure data integrity of data stored on storage devices [0004].
As to claim 17, the McClain-Levas-Troia combination does not teach the data storage network of claim 10, wherein the query operation and receiving the match confirmation is performed using an atomic test-and-set command.
Elharrar teaches that the query operation and receiving the match confirmation is performed using an atomic test-and-set command [0033]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that the query operation and receiving the match confirmation would have been performed using an atomic test-and-set command. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Elharrar because it helps ensure data integrity of data stored on storage devices [0004].
11.  Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClain et al U.S. Patent No. 6,731,536 B1 (hereinafter McClain), Levas et al US 2003/0236977 A1 (hereinafter Levas) and Troia et al US 2020/0311314 A1 (hereinafter Troia) as applied to claims 1 and 11 above, and further in view of Lee et al US 2016/0261412 A1 (hereinafter Lee).
As to claim 9, the McClain-Levas-Troia combination does not teach hashing the verified authentication data set prior to writing to the write-and-compare-only partition of the data storage device.  The McClain-Levas-Troia combination does not teach hashing the to-be-verified authentication data set prior to querying the write-and-compare-only partition for a match between the verified authentication data set and the to-be-verified authentication data set. 
Lee teaches hashing the verified authentication data set prior to writing to the write-and-compare-only partition of the data storage device (i.e. hashing of passwords into a protected part of a component prior to writing) [abstract].  Lee teaches hashing the to-be-verified authentication data set prior to querying the write-and-compare-only partition for a match between the verified authentication data set and the to-be-verified authentication data set (i.e. hashing before comparison) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that the verified authentication data set would have been hashed prior to writing to the write-and-compare-only partition of the data storage device.  The to-be-verified authentication data set would have been hashed prior to querying the write-and-compare-only partition for a match between the verified authentication data set and the to-be-verified authentication data set. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia s combination by the teaching of Lee because it provides more security with hashing before writing to secured part of memory [0004].
As to claim 18, the McClain-Levas-Troia combination does not teach the network server further to hash the verified authentication data set prior to writing to the write-and-compare-only partition of the data storage device, the network server further to hash the to-be-verified authentication data set prior to querying the write-and-compare-only partition for a match between the verified authentication data set and the to-be-verified authentication data set. 
Lee teaches hashing the verified authentication data set prior to writing to the write-and-compare-only partition of the data storage device (i.e. hashing of passwords into a protected part of a component prior to writing) [abstract].  Lee teaches hashing the to-be-verified authentication data set prior to querying the write-and-compare-only partition for a match between the verified authentication data set and the to-be-verified authentication data set (i.e. hashing before comparison) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination so that the verified authentication data set would have been hashed prior to writing to the write-and-compare-only partition of the data storage device.  The to-be-verified authentication data set would have been hashed prior to querying the write-and-compare-only partition for a match between the verified authentication data set and the to-be-verified authentication data set. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the McClain-Levas-Troia combination by the teaching of Lee because it provides more security with hashing before writing to secured part of memory [0004].
Relevant Prior Art
12.  The following references have been considered relevant by the examiner:
A.  Roohparvar US 2008/0031061 A1 directed to disabling access to individually addressable regions of an array of non-volatile memory [abstract].
B.  Craft US 2005/0010767 A1 directed to a processing unit that includes a read-only encryption key [abstract].
C.  Ferren et al US 2009/0122666 A1 directed to controlling access to information stored on memory or data storage devices [abstract].
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492